IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lower Bucks County                        :
Joint Municipal Authority,                :
                    Appellant             :
                                          :
            v.                            :      No. 619 C.D. 2019
                                          :
Raymond W. Dukes                          :
and Kathleen A. Dukes                     :


PER CURIAM                               ORDER


            NOW, June 26, 2020, having considered Appellant’s application for

reargument, the application is denied.